DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on11/06/2020 and 02/10/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 3-6, 9-10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being participated by Roberts (US 7,196,279).
	Regarding claim 1, Roberts teaches a bypass switching assembly (fig. 1: a regulator bypass switch assembly 11), (see figures 1-39 and col. 4, line 4 – col. 9, line 62) comprising: a source terminal (figs. 36-39: source side 101) configured for connection to an electrical source (see figures 36-39); a load terminal (figs. 36-39: load side 103) configured for connection to a load (see figures 36-39); a switch (see figures 6 and 36-39) comprising: a first electrically conductive element (figs. 6, 36-39: first disconnect blades 21); a second electrically conductive element (figs. 6, 36-39: second disconnect blades 31); and an electrically conductive bypass element (figs. 7-10, bypass blade 41); and an interlock assembly (fig. 25: locking latch 65) comprising: an insulator (fig. 27: connecting rod 81 is insulated) configured to rotate; and a locking assembly (fig. 25: locking latch 65) configured to interact with the insulator (81) to  prevent movement or permit movement of at least one of the first electrically conductive element (21) and the second electrically conductive element (31).
	Regarding claim 3, furthermore Roberts discloses the bypass switching assembly, wherein the switch has at least a closed state (see figure 36) and an opened state (see figures 38 and 39); and in the closed state, the first electrically conductive element (21) is electrically connected to the source terminal (101), the second electrically conductive element (31) is electrically connected to the load terminal (103), and the electrically conductive bypass element (41) is not electrically connected to the source terminal (101) and the load terminal (103); and in the open state, the first electrically conductive element (21) is not electrically connected to the source terminal (101), the second electrically conductive element (31) is not electrically connected to the load terminal (103), and the electrically conductive bypass element (41) is electrically connected to the source terminal (101) and the load terminal (103).
	Regarding claim 4, furthermore Roberts discloses the bypass switching assembly, further comprising a pivot assembly (see figure 25), and wherein the first electrically conductive element (21) and the second electrically conductive element (31) are coupled to the pivot assembly; and wherein the insulator (81) extends along a longitudinal axis from a base to a top end portion, (see figures 6, 25, 27 and 29).
	Regarding claim 5, furthermore Roberts the bypass switching assembly, wherein the first and second electrically conductive elements (21, 31) rotate about the pivot assembly in a plane that is perpendicular to the longitudinal axis (see figure 6).
	Regarding claim 6, furthermore Roberts discloses the bypass switching assembly, wherein at least one of the first electrically conductive element (21) and the second electrically conductive element (31) is mechanically coupled to the insulator (81), and the locking assembly is configured to prevent movement of at least one of the first and second electrically conductive elements (21, 31) by engaging the base and to permit movement of at least one of the first and second electrically conductive elements (21, 31) by disengaging the base, (see figures 6 and 27).
	Regarding claim 9, furthermore Roberts discloses the bypass switching assembly, wherein the first and second electrically conductive elements (21, 31) rotate about the pivot assembly in a plane that is parallel to the longitudinal axis (see figures 6 and 27).
	Regarding claim 10, furthermore Roberts discloses the bypass switching assembly, wherein the locking assembly comprises a hook mechanically connected to the top end portion of the insulator such that the hook rotates with the insulator, and the hook is configured to latch into one of a plurality of holes on a disk to thereby restrict movement of one or more of the first electrically conductive element and the second electrically conductive element, (see figures 25 and 28-31; and col. 6, lines 38-63).
	Regarding claim 12, furthermore Roberts discloses the bypass switching assembly, wherein the first electrically conductive element (21) and the second electrically conductive element (31) are configured to move independently of each other, (see col. 5, lines 1-7; a first disconnect blade 21 is pivotally connected to a second terminal pad 25 and movable between open and closed positions. The first disconnect blade 21 is electrically connected between the first and second terminal pads 23 and 25 when in the closed position. A second disconnect blade 31 is pivotally connected to a fourth terminal pad 35 and movable between open and closed positions).
	Regarding claim 13, furthermore Roberts discloses the bypass switching assembly, wherein the first electrically conductive element (21) and the second electrically conductive element (31) are mechanically coupled to each other and are configured to move together (see figures 6 and 27).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 2, 11, 14, 22, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 7,196,279) in view of Schilke (US 8,476,993).
	Regarding claim 2, Roberts teaches the bypass switching apparatus, but Roberts does not explicitly teach wherein the interlock assembly further comprises: a sensor configured to sense a position of the insulator and to generate an indication of the position of the insulator, and the locking assembly prevents or permits movement based on the indication of the position of the insulator.
Schilke teaches FIG. 3 shows that the motor mounting plate 38 has a position sensor or limit switch 64 with electrical conductors that are carried through the electrical conduit 34 along with the leads to the motor 36. The position sensor 64 is such that it responds with an electrical signal when rotation of the first drive plate 44 places a magnet 66 immediately proximate the position sensor, (see col. 6, lines 47-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Schilke into the bypass switching assembly of Roberts in order to provide the position sensor is such that it responds with an electrical signal when rotation of the first drive plate places a magnet immediately proximate the position sensor.
Regarding claim 11, Roberts teaches the bypass switching assembly, but Roberts does not explicitly teach further comprising a motor configured to cause the insulator to rotate.
Schilke teaches the motor 36 has a motor shaft 40 that rotates under power to the motor from the electrical conduit 34. A mechanical drive assembly 42 is coupled between the motor shaft 40 and the operator output member 26, (see figures 1-11 and col. 5, lines 44-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Schilke into the bypass switching assembly of Roberts in order to provide a motor operators for power switches with a drive system that facilitates switch operation by force from the motor.
Regarding claim 14, Roberts teaches the bypass switching assembly, but Roberts does not explicitly teach further comprising a gear system coupled to the insulator and to one or more of the first electrically conductive element and the second electrically conductive element.
Schilke teaches a gear system coupled to the insulator and to one or more of the first electrically conductive element and the second electrically conductive element, (see figures 3-5; and col. 5, line 40 – col. 6, line 28; the mechanical drive assembly 42 includes, without exclusion of other possible elements, a first drive plate 44 mechanically linked to the motor shaft 40. The first drive plate 44 and the motor shaft 40 each have sprockets on which a chain 46 runs. The first drive plate 44 is an example of a first drive element that is continuously mechanically linked to, and subject to movement with, the motor shaft 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Schilke into the bypass switching assembly of Roberts in order to provide a motor operators for power switches with a drive system that facilitates switch operation by force from the motor.
Regarding claim 22, Roberts teaches the bypass switching assembly, but Roberts does not explicitly teach further comprising a motor.
Schilke teaches the motor 36 has a motor shaft 40 that rotates under power to the motor from the electrical conduit 34. A mechanical drive assembly 42 is coupled between the motor shaft 40 and the operator output member 26, (see figures 1-11 and col. 5, lines 44-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Schilke into the bypass switching assembly of Roberts in order to provide a motor operators for power switches with a drive system that facilitates switch operation by force from the motor.
Regarding claim 26, further Schilke discloses the bypass switching assembly, wherein the motor is controllable from a remote system that is external to the bypass switching assembly, (see col. 1, lines 34-37; the motor operator is housed in an enclosure also containing other power, control and protection elements, including elements for initiating operation from a remote control station).
Regarding claim 27, further Schilke discloses the bypass switching assembly, wherein the remote system is remotely connected to a transceiver in the bypass switching assembly via a wireless connection or a physical tether, (see col. 1, lines 34-37 and col. 5, lines 33-37).
Allowable Subject Matter
9.	Claim 32 allowed.
10.	Claims 7-8, 15-21, 23-25, and 28-31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 7 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein the locking assembly comprises linear actuator comprising a plunger, the base comprises openings configured to receive the plunger, and the actuator is configured to prevent movement of the insulator and at least one of the first electrically conductive element and the second electrically conductive element by moving the plunger into one of the openings.” Claim 15 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein the gear system comprises a first gear mounted on the insulator and a second gear coupled to the first gear, and the second gear is coupled to one or more of the first electrically conductive element and the second electrically conductive element.” Claim 21 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein the first electrically conductive element is electrically connected to a source bushing of a voltage regulator, and the second electrically conductive element is electrically connected to a load bushing of the voltage regulator; and the bypass switching assembly further comprises a control system coupled to the actuator and the sensor, wherein the control system is configured to analyze the generated indication of the position of the insulator and an electrical measurement of the voltage regulator and to control the actuator based on the indicated position of the insulator and the electrical measurement of the voltage regulator.” Claim 28 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein the source terminal comprises a first material having a first impedance, the load terminal comprises a material having a second impedance, a portion of the source terminal comprises a first substance that has a greater electrical impedance than the first impedance, and a portion of the load terminal comprises a second substance that has a greater electrical impedance than the second impedance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836